Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ristau (US 2005/0230460).
Regarding claim 1, Ristau discloses a holder (at 100 – See Figs. 1-2) capable of containing a gift card, comprising: a main panel (panel comprising portions 12 and 10 in Fig. 2) having an open channel (See Fig. 2 labeled below) at a lower end thereof, a gift card sleeve (See Fig. 2 labeled below) operative to have a gift card inserted therein and removed therefrom, the gift card sleeve attached to the main panel; wherein the main panel is capable of being inserted over a portion of a bottle carrier.

    PNG
    media_image1.png
    972
    794
    media_image1.png
    Greyscale

Regarding claim 2, Ristau discloses the gift card sleeve has an open edge (See Fig. 2 labeled above) where a gift card may be inserted into and removed therefrom.

Regarding claim 6, Ristau discloses when the gift card holder is inserted over a portion of a bottle carrier, a portion of the bottle carrier is capable of being located between the main panel and the gift card sleeve (depending on the structure of the bottle carrier).
Regarding claim 7, Ristau discloses a holder (at 100 in Figs. 1-2) capable of containing a gift card and being used as a bottle carrier topper comprising: a topper comprising a main panel (panel comprising portions 12 and 10 in Fig. 2) having two oblong elements (elements 10 in either side of the “open channel” as labeled in Fig. 2 above) separated by an open channel; a gift card holder (See Fig. 2 labeled above) attached to the topper, the gift card holder comprising an open edged gift card sleeve; wherein the topper is capable of being removably inserted onto a bottle carrier (depending on the structure of the bottle carrier).
Regarding claim 8, Ristau discloses when the topper is inserted onto a bottle carrier, a portion of the bottle carrier is located between the topper and the gift card holder (depending on the structure of the bottle carrier).
Regarding claim 10, Ristau discloses when the topper is inserted onto a bottle carrier, a portion of the topper extends above the bottle carrier (depending on the structure of the bottle carrier).
Regarding claim 11, Ristau discloses the gift card holder is attached to the topper above the open channel.
Regarding claim 12, Ristau discloses a gift card (at 14) is contained within the gift card holder.
Regarding claim 13, Ristau discloses when the topper is inserted onto a bottle carrier, the gift card holder is located outside of the bottle carrier (depending on the structure of the bottle carrier).

Regarding claim 15, Ristau discloses the gift card holder contains a tab (at 12 in Fig. 1) attached thereto.
Regarding claim 16, Ristau discloses the gift card holder is attached to the topper via the tab.
Regarding claim 17, Ristau discloses a holder (at 100 in Figs. 1-2) capable of containing a gift card and being used as a bottle carrier topper comprising: a bottle carrier topper (at 12/10 in Fig. 2); a gift card holder (See Fig. 2 labeled above), a portion of which is attached to the bottle carrier topper, wherein the bottle carrier topper is capable of being removably inserted onto a bottle carrier (depending on the structure of the bottle carrier).
Regarding claim 18, Ristau discloses  the bottle carrier topper contains two oblong elements separated by a channel (See Fig. 2 labeled above).
Regarding claim 19, Ristau discloses the bottle carrier topper is capable of being inserted onto a bottle carrier by inserting a portion of the bottle carrier into the channel (depending on the structure of the bottle carrier).
Regarding claim 20, Ristau discloses when the bottle carrier topper is inserted onto a bottle carrier, the gift card holder is located outside of the bottle carrier and a portion of the bottle carrier topper is located inside of the bottle carrier (depending on the structure of the bottle carrier).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ristau (US 2005/0230460) as applied to claims 1 and 7 above, in view of Clark (US 6,877,263). As described above, Ristau discloses the claimed invention except for the main panel/topper and the gift card holder having a greeting printed thereon. However, Clark teaches a gift card container (at 10 in Fig. 1), wherein various parts of the container are provided with printed greetings (See Fig. 1 and 3), for the purpose of providing the user with a message. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the portions of the device of Ristau with printed greetings as taught by Clark in order to provide the user with a message.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735